
	
		II
		110th CONGRESS
		2d Session
		S. 2740
		IN THE SENATE OF THE UNITED STATES
		
			March 11, 2008
			Ms. Landrieu introduced
			 the following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To modify the project area for the project for
		  navigation, Atchafalaya River, Bayous Chene, Bouef, and Black,
		  Louisiana.
	
	
		1.Modification of project area
			 for Atchafalaya River, Bayous Chene, Bouef, and Black, LouisianaThe Chief of Engineers may—
			(1)include in the project area for the project
			 for navigation, Atchafalaya River, Bayous Chene, Bouef, and Black, Louisiana,
			 authorized by section 101 of the River and Harbor Act of 1968 (82 Stat. 731;
			 121 Stat. 1126) the portion, known as the Crewboat Cut, of the
			 Lower Atchafalaya River located south of the convergence of Bayou Chene into
			 the Atchafalaya River and east of the authorized part of the channel known as
			 the Horseshoe; and
			(2)carry out
			 projects for bank stabilization on the eastern shore of Crewboat Cut to prevent
			 erosion from wave action and scouring.
			
